       Case 1:17-cv-09792-ALC-BCM Document 195 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     9/24/20
IGT,
               Plaintiff,                             17-CV-9792 (ALC) (BCM)
        -against-
HIGH 5 GAMES, LLC,
               Defendant.

IGT,
               Plaintiff,                             19-CV-5752 (ALC) (BCM)
        -against-                                     ORDER
HIGH 5 GAMES, LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Plaintiff seeks to move to dismiss, pursuant to Fed. R. Civ. P. 12(c), defendant's

Counterclaim No. 1 for Breach of Contract in Case No. 19-CV-5752. (Dkt. No. 187 in Case No.

17-CV-9792). It is hereby ORDERED that, unless the parties stipulate to an alternative schedule,

plaintiff shall file its Rule 12(c) motion no later than October 26, 2020. Defendant shall file its

response no later than November 9, 2020. Plaintiff shall file its reply, if any, no later than

November 16, 2020.

Dated: New York, New York
       September 24, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
